DETAILED ACTION
	This office action is a response to an amendment filed on 04/07/2022 in which claims 1-50 are spending and ready for examination. 
Response to Amendment
1.	Claim 50 is added.
2.	Claim 1-2, 13, 19, 24, 42-43, 45 and 48 are amended.
3.	Claim 26 is cancelled. 
Response to Arguments
Applicant's arguments filed on 04/07/2022 have been fully considered but they are not persuasive. 
Applicant respectfully argues on pages 19-20 in the remarks that current prior art does not teach independent claims 1, 39, 44 and 47, Therefore, these claims should be allowed. In response, examiner disagrees with the applicant. The examiner’s interpretation of claim 1 is a base station (BS) or a node perform wireless communication using a first signal using allocated resource element, the BS receives a second signal and determines forwarding second signal within the same wireless communication network, and transmits a third wireless signal based on the second wireless signal as an alternative of the first wireless signal using the allocated resource element. Jung’s teaching in paragraph 226 about using a broadcast information (for signaling SIB) message for  providing resource pools teaches allocating resource element allocated to a apparatus, his teaching in paragraph 227, selecting a resource for announcing discovery information is read as using allocated resource element for transmitting discovery or first wireless signal using allocated resources, his teaching in paragraph 233, lines 1-8 and paragraph 234, lines 1-13, performing Uu link for uplink transmission is interpreted receive a second signal and forwards it within a wireless communication network and his teaching paragraph 233  and paragraph 234 about performing side link transmission by a relay node is interpreted as forwarding or transmitting a third signal and forwards it within a wireless communication network using the resources pool provided by the base station as described in paragraph 226.
As for applicant argument about claim 39, the examiner’s interpretation of this claim is the apparatus uses a transmitter or a first transmitter to transmit a first message sing a resource element and a uses a second transmitter to transmit a second message using the resource element, the apparatus further receives the first message as the second wireless signal and transmits or forwards the first message as the third wireless signal using a different resource element. Jung’s teaching in fig. 16, element 1130 is equated to a transmitter, his teaching in paragraph 229, is read as an apparatus receives resources using via a type 2 message, paragraph 239, uplink transmission is interpreted as announcing uplink massage or first message using resources received via the type 2 message, paragraph 239, using side link transmission is interpreted as transmitting side link message or second message using resources received via the type 2 message, his teaching in paragraph 283, 288, about using ProSe group with PPP priority is interpreted as relaying a  D2D received packet or a first message with higher priority or as second wireless signal, and paragraph 283, and 297,using ProSe group and PC5 data with LCG highest priority (while not having PPP priority) is interpreted as transmit the first message as the third wireless signal using a different resource element. 
As for applicant’s argument about claim 43 and 47, examiner also disagrees with applicant’s argument. The examiner’s interpretation of claim 43 is a first or a second transmitter of an apparatus receives a second wireless signal and determine to forward the second wireless signal, the apparatus then transmits a third wireless signal 
based on a second wireless signal instead of the first wireless signal and uses the allocated resources or resource element for the second wireless signal. Claim 47 is similiter to claim 43, therefore, examiner’s interpretation for claim 47 is same as claim 47. LI’s teaching in fig. 17, element 1703 is interpreted as first and second transmitter of a relay UE, his teaching in paragraph 74 about transmitting data or control information by a relay node is interpreted as transmitting and generating a first message, and his teaching in paragraph 74 about using mode 1 resource pool is interpreted as using allocated resource element, his teaching in fig. 3, step 303, and in paragraph 152, about using relay request message is equated to the apparatus is configured to receive a second wireless signal, his teaching in fig. 3, step 304,and in paragraph 143 about determining the capability for providing relay is read as determining that the second wireless signal is to be forwarded within the wireless communication network, his teaching in fig. 3, step 305, and in paragraph 142, about using a relay response message is read as the apparatus is configured to transmit a third wireless signal based on the second wireless signal instead of the first wireless signal, and his teaching in paragraph 74 about using mode 1 resource pool is interpreted as using allocated resource element. 
As for applicant’s argument about claim 24 on page 21 in the remarks, the amended claim does not overcome with current prior art rejection. Examiner’s interpretation of claim 24 is an apparatus generate and transmit a request signal that will be forwarded by a receiving node, the receiving signal that will be forwarded by the receiving nod e is different from the intended receiver of the first wireless signal, the apparatus also receives a second wireless signal and determine to forward the second signal within the same wireless network, the apparatus further transmit a third wireless signal based on the second wireless signal instead of the first wireless signal using the allocated resources or resource element of the wireless communication network. Xu teaching in paragraph 105 about sending a discovery message by a relay after receiving an allocated resource from a base station is read as an apparatus configured to operate in a wireless communication network by generating and transmitting a first wireless signal using a resource element allocated to the apparatus. LI’s teaching in fig. 3, steps 304-305, paragraph 126 and 135, determining capability and sending response is interpreted as generating and transmitting, his teaching in fig. 3, steps 303,305, about sending a response message is interpreted as generating or transmitting an indication of capable providing relay service or forwarded by a receiving node (step 304) a request message using a resource element allocated to the apparatus (paragraph 165 and Table 1, “Resource”, relay sending resource scheduling information) and his teaching in fig. 3, element 20 and 31,paragraph 165 and Table 1, “Resource”, relay sending resource scheduling information is interpreted as the resource for the relay UE or second UE 31 that is different from the first UE 20. Rest of the limitations are identical to claim 1. Therefore, the examiner’s explanations and rejection of these limitations are same as claim 1 as described above.
As for applicant’s argument about claim 40 on page 21 in the remarks, Examiner’s interpretation of 40 is same as claim 39. Therefore, it is rejected as claim 39 as described above. 
As for applicant’s argument about claims 28, 46 and 49 from pages 21-23 in the remarks about withdrawing the current rejection since current prior art don’t teach claim limitations, Examiner disagrees with the applicant. Examiner’s interpretation of claim 28 is a base station (BS) receives form the apparatus or a node a request for allocating an amount of resource, and allocates resource or resource element to the apparatus or node that is operated by the BS, the BS further allocates a second amount of resource, and the BS is further configured to feedback the second amount of resource. Examiner’s interpretation for claim 46 and 49 are identical to claim 28. Wei’s teaches on  column 10, lines 44-67, the base station can allocate resource, his teaching on column 10, lines 44-67, about transmitting the allocation request by the relay is read as wherein the base station is configured to receive, from an apparatus a request for a first amount of resource elements for own communication, his teaching on column 11, lines 31-46, allocating resources doe neighboring D2D area teaches wherein the base station is configured to allocate, to the apparatus, a second amount of resource elements, his teaching on column 11, lines 31-46, optimizing resources is interpreted as allocating different amount or higher amount of resource in neighboring D2D area than allocating resources in D2D in one area, and his teaching on fig. 10, step 1003 and 1004, column 15, lines 23-37 about notifying first and second resources is read as the base station is configured to feedback the second amount to the apparatus. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 12, 14-15 and 39 are rejected under 35 U.S.C 102 (a) (2) as being anticipated by Jung et al. (hereinafter, “Jung”; WO 2017026844). For citation purposes Jung et al. (US 20180234995) is used as the English-Translated Document for Jung et al. (WO 2017026844). Both documents describe the same invention. WO 2017026844 has the publication date of Feb/16/2017, which qualifies as prior art under 102 (a) or 103. Hereinafter, the Office Action refers to the Drawings and specification of US 20180234995.
In response to claim 1, 
Jung teaches an apparatus configured to operate in a wireless communication network by generating and transmitting a first wireless signal using a resource element allocated to the apparatus (paragraph 226, using a broadcast information (for signaling SIB) message for  providing resource pools teaches allocating resource element allocated to an apparatus, paragraph 227, selecting a resource for announcing discovery information is read as using allocated resource element for transmitting discovery or first wireless signal using allocated resources); 
wherein the apparatus is configured to receive a second wireless signal and to determine that the second wireless signal is to be forwarded within the wireless communication network (paragraph 233, lines 1-8 and paragraph 234, lines 1-13, performing Uu link for uplink transmission is interpreted receive a second signal and forwards it within a wireless communication network);
wherein the apparatus is configured to transmit a third wireless signal based on the second wireless signal instead of the first wireless signal using the allocated resource element of the wireless communication network (paragraph 227, selecting a resource form an indicated resource pool implicitly teaches apparatus  paragraph 233, lines 1-8 and paragraph 234, lines 1-13, performing side link transmission by a relay node is implicitly teaches forwarding or transmitting a third signal and forwards it within a wireless communication network using the resources pool provided by the base station as described in paragraph 226). 
In response to claim 2, 
Jung teaches wherein the apparatus is configured to evaluate a priority value of the second wire-less signal (paragraph 246 and 247,comparing priority is read as comparing priorities between signals, paragraph 254, PPP is interpreted as priority value for comparison); 
wherein the apparatus is configured to transmit the third wireless signal instead of the first wireless signal depending on the priority value being higher than or equal to a priority threshold value (paragraph 246, prioritizing side link transmission teaches this limitation). 
In response to claim 12, 
Jung teaches wherein, to acquire the third wireless signal, the apparatus is configured to perform at least one of updating a timestamp of the second wireless signal; decrease a time-to-live indicator of the second wireless signal; and
modify an information indicating a priority value relating to a priority of forwarding the second wireless signal so as to reduce the priority value (paragraph 230, selecting uplink or side link transmission based on priority). 
In response to claim 14, 
Jung teaches wherein the apparatus is configured to transmit the first wireless signal using a different wireless communication resource of the wireless communication network (paragraph 227, using selected resources for a discovery message). 
In response to claim 15, 
Jung teaches wherein the allocated resource element is a time slot or a frequency range used in the wireless communication network (paragraph 136, using frequency priority provided by a network). 
In reference to claim 39, 
Jung teaches at least a first transmitter configured to transmit (fig. 16, element 1130); a first message using a resource element (paragraph 229, is read as an apparatus receives resources using via a type 2 message, paragraph 239, uplink transmission is interpreted as announcing uplink massage or first message using the resources received via type 2 message);and 
a second transmitter configured to transmit (fig. 16, element 1130); a second message using the resource element (paragraph 229, is read as an apparatus receives resources using via a type 2 message, paragraph 239, using side link transmission is interpreted as announcing or transmitting side link message or second message using resources received via the type 2 message);
wherein the apparatus is configured to receive the first message as the second wireless signal (paragraph 283, 288, using ProSe group with PPP priority is interpreted as relaying a  D2D received packet or a first message with higher priority or as second wireless signal); and to transmit the first message as the third wireless signal using a different resource element (paragraph 283, and 297,using ProSe group and PC5 data with LCG highest priority (while not having PPP priority) is interpreted as relaying a D2D  received packet or first signal as PC5 data with LCG highest priority or relaying as a third message). 
Claims 28, 34-35, 46 and 49 are rejected under 35 U.S.C 102 (a) (2) as being anticipated by  Wei et al. (hereinafter, “Wei”;  US Patent 10,652,954).
In reference to claims 28, 46 and 49, 
Wei teaches a base station configured to operate a wireless communication network cell by allocating resource elements to an apparatus operated by the base station (column 10, lines 44-67, the base station can allocate resource), wherein the base station is configured to receive, from an apparatus a request for a first amount of resource elements for own communication (column 10, lines 44-67, the relay can then transmit the allocation request); 
wherein the base station is configured to allocate, to the apparatus, a second amount of resource elements (column 11, lines 31-46, allocating resources doe neighboring D2D area), wherein the second amount is higher when compared to the first amount (column 11, lines 31-46, optimizing resources is interpreted as allocating different amount or higher amount of resource in neighboring D2D area than allocating resources in D2D in one area); and 
wherein the base station is configured to feedback the second amount to the apparatus (fig. 10, step 1003 and 1004, column 15, lines 23-37, notifying first and second resources). 
In reference to claim 34, 
Wei teaches wherein the base station is configured to allocate a pool of resource elements commonly to a plurality of apparatus for forwarding wireless signals (column 11, lines 47-68, allocating a first set of relaying resources pool to a D2D relay for D2D UEs teaches this limitation). 
In reference to claim 35, 
Wei teaches wherein the base station is configured to allocate the pool of resource elements such that the resource elements of the pool of resources (column 11, lines 47-68, allocating a first set of relaying resources or resource pool); are grant free or are to be granted by the base station operating (column 11, lines 47-68, allocating a first set of relaying resources or resource pool to a D2D relay for D2D UEs is interpreted as granted by a base station).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C 103 (a) as being unpatentable over (hereinafter, “Jung”; WO 2017026844). (For citation purposes Jung et al. (US 20180234995) is used as the English-Translated Document for Jung et al. (WO 2017026844). Both documents describe the same invention. WO017026844 has the publication date of Feb/16/2017, which qualifies as prior art under 102 (a) or 103. Hereinafter, the Office Action refers to the Drawings and specification of US 20180234995) in view of YANG et al. (hereinafter, “YANG”; 20190200370).
In response to claim 3, 
Jung does not teach explicitly about the apparatus of claim 3.
YANG teaches wherein, for determining the priority value, the apparatus is configured to perform at least one of evaluating a critical level field within a physical sidelink control channel (PSCCH) of the wireless communication network, the critical level field comprising information indicating the priority value;
decoding the second wireless signal and evaluating a critical level field within the decoded second wireless signal (paragraph 81, determining the weighted decoded value of PSCCH is interpreted as evaluating critical value of a second signal); 
decoding the second wireless signal and evaluating a cyclic redundancy with extra critical information of the second wireless signal; and evaluating a pilot pattern of a pilot signal associated with the second wireless signal. 
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Jung to decode the second wireless signal and evaluating a critical level field within the decoded second wireless signal as taught by YANG because it would allow determining a resource priority for D2D communication.
Claim 7 is rejected under 35 U.S.C 103 (a) as being unpatentable over (hereinafter, “Jung”; WO 2017026844). (For citation purposes Jung et al. (US 20180234995) is used as the English-Translated Document for Jung et al. (WO 2017026844). Both documents describe the same invention. WO017026844 has the publication date of Feb/16/2017, which qualifies as prior art under 102 (a) or 103. Hereinafter, the Office Action refers to the Drawings and specification of US 20180234995) in view of Wei et al. (hereinafter, “Wei”; 10652954).
In response to claim 7, 
Jung does not teach explicitly about the apparatus of claim 7.
Wei teaches wherein the apparatus is configured to indicate, to a base station, a first amount of resource elements used for own communication (column 10, lines 44-67, the relay can then transmit the allocation request); and to receive a feedback from the base station indicating a second amount of resource elements allocated to the apparatus (fig. 10, step 1004, column 15, lines 23-37, notifying second resources), 
wherein the second amount is higher when compared to the first amount (column 11, lines 31-46, optimizing resources is interpreted as allocating different amount or higher amount of resource in neighboring D2D area than allocating resources in D2D in one area).
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Jung to configured to indicate, to a base station, a first amount of resource elements used for own communication and to receive a feedback from the base station indicating a second amount of resource elements allocated to the apparatus, wherein the second amount is higher when compared to the first amount as taught by Wei because it would allow a method for a central procedure for controlling relay communication  for expanding D2D communication range. 
Claim 10 is rejected under 35 U.S.C 103 (a) as being unpatentable over (hereinafter, “Jung”; WO 2017026844). (For citation purposes Jung et al. (US 20180234995) is used as the English-Translated Document for Jung et al. (WO 2017026844). Both documents describe the same invention. WO017026844 has the publication date of Feb/16/2017, which qualifies as prior art under 102 (a) or 103. Hereinafter, the Office Action refers to the Drawings and specification of US 20180234995) in view of Rudolf et al. (hereinafter, “Rudolf”; 20170230939).
In response to claim 10, 
Jung does not teach explicitly about the apparatus of claim 10.
Rudolf teaches wherein the apparatus is configured to time selectively operate in a first operation mode (paragraph 340, using a times for priority based data is interpreted as configured to time selectively operate for prioritized level or first operation mode); in which the apparatus is configured to transmit the third wireless signal instead of the first wireless signal (paragraph 329 and 330, selecting a signal based on priority is interpreted as selecting signal or third signal); using the allocated resource element of the wireless communication network (paragraph 203, using received configuration signaling for SA resource teaches this limitation); and in a second operation mode in which the apparatus is configured to transmit the first wireless signal (paragraph 331, forwarding data using Uu interface is read as using first signal, paragraph 332,creating each level of priority is interpreted using second priority level or mode); using the allocated resource element (paragraph 203, using received configuration signaling for SA resource teaches this limitation). 
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Jung to apparatus is configured to time selectively operate in a first operation mode in which the apparatus is configured to transmit the third wireless signal instead of the first wireless signal using the allocated resource element of the wireless communication network and in a second operation mode in which the apparatus is configured to transmit the first wireless signal using the allocated resource element s taught by Rudolf because it would allow a D2D relay station using available scheduling assignment (SA) resources used for priority based D2D data signals.

Claim 11 is rejected under 35 U.S.C 103 (a) as being unpatentable over (hereinafter, “Jung”; WO 2017026844). (For citation purposes Jung et al. (US 20180234995) is used as the English-Translated Document for Jung et al. (WO 2017026844). Both documents describe the same invention. WO017026844 has the publication date of Feb/16/2017, which qualifies as prior art under 102 (a) or 103. Hereinafter, the Office Action refers to the Drawings and specification of US 20180234995) in view of Rudolf et al. (hereinafter, “Rudolf”; 20170230939) and in further view of CHUN et al. (hereinafter, “CHUN”; 20180184270).
In response to claim 11, 
Jung and Rudolf do not teach explicitly about the apparatus of claim 11.
CHUN teaches wherein the apparatus is configured to switch between the first operation mode and the second operation mode responsive to a control signal received from a base station of the wireless communication network (paragraph 223, changing form RSU operation mode to relay mode based on a received new command from a network). 
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Jung and Rudolf to switch between the first operation mode and the second operation mode responsive to a control signal received from a base station of the wireless communication network as taught by CHUN because it would allow providing V2X communication by a base station based on capability information by changing operation mode of a relay station from road side unit (RSU) to relay unit. 

Claims 19-20 are rejected under 35 U.S.C 103 (a) as being unpatentable over (hereinafter, “Jung”; WO 2017026844). (For citation purposes Jung et al. (US 20180234995) is used as the English-Translated Document for Jung et al. (WO 2017026844). Both documents describe the same invention. WO 2017026844 has the publication date of Feb/16/2017, which qualifies as prior art under 102 (a) or 103. Hereinafter, the Office Action refers to the Drawings and specification of US 20180234995) in view of Pinheiro et al. (hereinafter, “Pinheiro”; 20200021355) and in further view of XIONG et al. (hereinafter, “XIONG”; 20180213379).
In response to claim 19, 
Jung does not teach explicitly about the apparatus of claim 19.
Pinheiro teaches wherein the apparatus is configured to monitor at least one of information indicating (paragraph 38, detecting a change of event that triggers selection); retransmission events (paragraph 26, retransmits the message); 
information indicating retransmission event locations ; information indicating retransmission rate; information indicating retransmitted packet lengths; information indicating a received time to live information; and information indicating a criticality level and a Quality of Service; and 
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Jung to use an information indicating retransmission events as taught by Pinheiro because it would allow selectively retransmit a message take account of analyzing a message received by a device to determine a set of radio access technologies (RATs) in which the message has been transmitted. 
Jung and Pinheiro don’t teach explicitly about to provide the monitored information to the base station and/or a centralized controller; or to determine at least one of a maximum utilization of allocated resources or an allocated resource pool; a highly retransmission locations and/or retransmission time events and/or a criticality level over an area within the wireless communication network.
XIONG teaches to provide the monitored information to the base station (paragraphs 39 and 42 are interpreted as sending triggered or monitored information as collected data to eNB); and/or a centralized controller; or to determine at least one of a maximum utilization of allocated resources or an allocated resource pool; a highly retransmission locations and/or retransmission time events and/or a criticality level over an area within the wireless communication network. 
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Jung and Pinheiro to monitored information to the base station as taught by XIONG because it would allow modifying internet of thing (IoT) devices to fulfill higher D2D demands using multiple communication protocols.
In response to claim 20, 
Jung and Pinheiro don’t teach explicitly about the apparatus of claim 20.
XIONG teaches wherein the apparatus is configured to transmit, using a first resource element, a signal (fig. 6, element 610, paragraph 69 and 39, uplink transmission resource pool is read as using resource element for collected data or uplink signal); and to receive, during a second resource element a wireless signal that was sent by a different node during the first resource element (paragraph 39, using first subframe as downlink subframe is receiving downlink signal from base station). 
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Jung and Pinheiro to transmit, using a first resource element, a signal and to receive, during a second resource element a wireless signal that was sent by a different node during the first resource element as taught by XIONG because it would allow modifying internet of thing (IoT) devices to fulfill higher D2D demands using multiple communication protocols.
Claims 24-25 is rejected under 35 U.S.C 103 (a) as being unpatentable over Xu et al. (hereinafter, “Xu”; 20190253869) in view of LI et al. (hereinafter, “LI”; WO 2016155018) and in further view of Jung et al. (hereinafter, “Jung”; WO 2017026844). (For citation purposes LI et al. (US 20180027429) and Jung et al. (US 20180234995) are used as English-Translated Documents. Both English and foreign documents describe the same inventions. WO 2016155018 has the publication date of Oct/06/2016, and WO017026844 has the publication date of Feb/16/2017. Therefore, both qualifies as prior arts under 103. 
In reference to claim 24, 
Xu teaches an apparatus configured to operate in a wireless communication network by generating and transmitting a first wireless signal using a resource element allocated to the apparatus (paragraph 105, sending a discovery message by a relay after receiving an allocated resource from a base station); 
Xu does not teach explicitly about wherein the apparatus is configured to generate and transmit a signal indicating a request that the first wireless signal is to be forwarded by a receiving node using a resource element allocated to the apparatus that is different from the intended receiver of the first wireless signal.
LI teaches wherein the apparatus is configured to generate and transmit a signal (fig. 3, steps 304-305, paragraph 126 and 135, determining capability and sending response is interpreted as generating and transmitting) indicating a request that the first wireless signal is to be forwarded by a receiving node (fig. 3, steps 303,305, response message is interpreted as an indication of  capable providing relay service or forwarded by a receiving node (step 304) request message using a resource element allocated to the apparatus (paragraph 165 and Table 1, “Resource”, relay sending resource scheduling information); that is different from the intended receiver of the first wireless signal (fig. 3, element 20 and 31,paragraph 165 and Table 1, “Resource”, relay sending resource scheduling information is interpreted as the resource for the relay UE or second UE 31 that is different from the first UE 20). 
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify XU to generate and transmit a signal indicating a request that the first wireless signal is to be forwarded by a receiving node using a resource element allocated to the apparatus that is different from the intended receiver of the first wireless signal as taught by LI because it would allow ensuring a successful data transmission rate and data improving transmission efficiency by using a indicative of using the first UE as the relay UE.
Xu and LI don’t teach explicitly about wherein the apparatus is configured to receive a second wireless signal and to determine that the second wireless signal is to be forwarded within the wireless communication network; wherein the apparatus is configured to transmit a third wireless signal based on the second wireless signal instead of the first wireless signal using the allocated resource element of the wireless communication network.
Jung teaches wherein the apparatus is configured to receive a second wireless signal and to determine that the second wireless signal is to be forwarded within the wireless communication network; wherein the apparatus is configured to transmit a third wireless signal based on the second wireless signal instead of the first wireless signal using the allocated resource element of the wireless communication network (these limitations are identical to claim 1, paragraphs 2-3, therefore they are rejected as claim 1). 
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Xu and LI to receive a second wireless signal and to determine that the second wireless signal is to be forwarded within the wireless communication network; wherein the apparatus is configured to transmit a third wireless signal based on the second wireless signal instead of the first wireless signal using the allocated resource element of the wireless communication network as taught by Jung because it would allow selectively transmitting PC5-S data based on priority when the PC5-S data transmission and the PC5 data transmission by the user device compete with each other.
In reference to claim 25, 
Xu and LI don’t teach explicitly about the apparatus of claim 25.
Jung teaches wherein the apparatus is configured to transmit the signal through a side link channel of the wireless communication network (paragraph 233, using side link as a link teaches this limitation). 
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Xu and LI to use a side link by a relay for communication as taught by Jung because it would allow selectively transmitting PC5-S data based on priority when the PC5-S data transmission and the PC5 data transmission by the user device compete with each other.
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Xu and LI to receive a second wireless signal and to determine that the second wireless signal is to be forwarded within the wireless communication network; wherein the apparatus is configured to transmit a third wireless signal based on the second wireless signal instead of the first wireless signal using the allocated resource element of the wireless communication network as taught by Jung because it would allow selectively transmitting PC5-S data based on priority when the PC5-S data transmission and the PC5 data transmission by the user device compete with each other.
Claim 27 is rejected under 35 U.S.C 103 (a) as being unpatentable over of “Jung”; WO 2017026844). (For citation purposes Jung et al. (US 20180234995) in view of Xu et al. (hereinafter, “Xu”; 20190253869).(For citation purposes Jung et al. (US 20180234995) is used as the English-Translated Document for Jung et al. (WO 2017026844). Both documents describe the same invention. WO017026844 has the publication date of Feb/16/2017, which qualifies as prior art under 102 (a) or 103. Hereinafter, the Office Action refers to the Drawings and specification of US 20180234995.)
In reference to claim 27, 
Jung does not teach explicitly about claim 27. 
Xu teaches wherein the apparatus is one of a user equipment (paragraph 105, user equipment supporting the relay function), a mobile set, a car apparatus, device-to-device, an Internet-of-Things device and a roadside unit. 
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Jung to use a user equipment as an apparatus as taught by XU because it would allow saving power during communication while using a discovery message. 
Claim 32 is rejected under 35 U.S.C 103 (a) as being unpatentable over Wei et al. (hereinafter, “Wei”; 10652954) and in view of Pinheiro et al. (hereinafter, “Pinheiro”; 20200021355).
In reference to claim 32, 
Wei teaches to determine at least one of a maximum utilization of allocated resources or an allocated resource pool (column 11, lines 31-46, optimizing resources ); a highly retransmission locations and/or retransmission time events, a criticality level over an area within the wireless communication network, a suitable resource overprovisioning around the clock and for different zonal access, a need to activate or deactivate retransmission and/or a critical zone to update vehicles speed around the clock. 
Wei does not teaches explicitly about wherein the base station is configured to receive at least one of information indicating retransmission events, information indicating retransmission even locations; information indicating retransmission rate; information indicating retransmitted packet lengths; information indicating a received time to live information; and information indicating a criticality level and a Quality of Service; and. 
Pinheiro teaches wherein the base station is configured to receive at least one of information indicating retransmission events (paragraph 38, detecting a change of event that triggers selection); retransmission events (paragraph 26, retransmits the message);
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Xu to receive at least one of information indicating retransmission events by a base station as taught by Pinheiro because it would allow selectively retransmit a message take account of analyzing a message received by a device to determine a set of radio access technologies (RATs) in which the message has been transmitted. 

Claim 37 is rejected under 35 U.S.C 103 (a) as being unpatentable over Wei et al. (hereinafter, “Wei”; 10652954) and in view of HWANG et al. (hereinafter, “HWANG”; 20170359116).
In reference to claim 37, 
Wei does not teach explicitly about the apparatus of claim 37.
HWANG teaches wherein the base station is configured to use a downlink control channel of the wireless communication network cell between the base station and the apparatus (paragraph 127, PDCCH); or a sidelink control channel of the wireless communication network cell between apparatuses within the wireless communication network cell for signaling to the apparatus (fig. 2 teaches using network cell, paragraph 84 is interpreted as eNB selects a relay UE in a network cell for communication or signaling), the second amount (paragraph 127,transmitting a resource allocation message that include granted data amount is interpreted as signaling second amount). 
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Wei to use a PDCCH in a wireless communication network cell between apparatuses within the wireless communication network cell for signaling to the apparatus for second amount of data as taught by HWANG because it would allow performing a relay communication based on relay load in a wireless communication system.
Claim 40 is rejected under 35 U.S.C 103 (a) as being unpatentable over Xu et al. (hereinafter, “Xu”; 20190253869) in view of LI et al. (hereinafter, “LI”; WO 2016155018) and in further view of (hereinafter, “Jung”; WO 2017026844). (For citation purposes Jung et al. (US 20180234995) and LI et al. (US 20180027429) are used as the English-Translated Document for LI et al. (WO 2016155018) and Jung et al. (WO 2017026844). Both US publication and “WO” documents describe the same inventions and qualifies as prior arts under 102 (a) or 103. Hereinafter, the Office Action refers to the Drawings and specification of US publications).
In reference to claim 40, 
Xu and LI do not teach explicitly about the apparatus of claim 40.
Jung teaches at least a first transmitter configured to transmit a first message using a resource element and a second transmitter configured to transmit a second message using the resource element; wherein the apparatus is configured to receive the first message as the second wireless signal and to transmit the first message as the third wireless signal using a different resource element (these limitations are identical to claim 39, therefore, they are rejected as claim 39). 
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Xu and LI to receive a second wireless signal and to determine that the second wireless signal is to be forwarded within the wireless communication network; wherein the apparatus is configured to transmit a third wireless signal based on the second wireless signal instead of the first wireless signal using the allocated resource element of the wireless communication network as taught by Jung because it would allow selectively transmitting PC5-S data based on priority when the PC5-S data transmission and the PC5 data transmission by the user device compete with each other.
Claims 43-44 and 47 are rejected under 35 U.S.C 103 (a) as being unpatentable over Jung et al. (hereinafter, “Jung”; WO 2017026844) and in further view of in view of LI et al. (hereinafter, “LI”; WO 2016155018) (For citation purposes Jung et al. (US 20180234995) and LI et al. (US 20180027429) are used as the English-Translated Document for LI et al. (WO 2016155018) and Jung et al. (WO 2017026844). Both US publication and “WO” documents describe the same inventions and qualifies as prior arts under 102 (a) or 103. Hereinafter, the Office Action refers to the Drawings and specification of US publications).
In reference to claims 43 and 47, 
Jung does not teach explicitly about the apparatus of claims 43 and 47.
LI teaches wherein the first transmitter and/or the second transmitter is an apparatus (fig. 17, element 1703 is interpreted as first and second transmitter of a relay UE); configured to operate in a wireless communication network by generating and transmitting a first wireless signal (paragraph 74, transmit data or control information by a relay node is interpreted as transmitting and generating a first message); using a re-source element allocated to the apparatus (paragraph 74, using mode 1 resource pool is interpreted as using allocated resource element );
 wherein the apparatus is configured to receive a second wireless signal (fig. 3, step 303, paragraph 152, relay request message); and to determine that the second wireless signal is to be forwarded within the wireless communication network (fig. 3, step 304, paragraph 143, determining the capability for providing relay); 
wherein the apparatus is configured to transmit a third wireless signal based on the second wireless signal instead of the first wireless signal (fig. 3, step 305, paragraph 142, relay response message); using the allocated resource element of the wireless communication network (paragraph 74, using mode 1 resource pool is interpreted as using allocated resource element). 
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Jung to generate and transmit a first wireless signal using a resource element allocated to the apparatus, determine that the second wireless signal is to be forwarded within the wireless communication network using a received second wireless signal; transmit a third wireless signal based on the second wireless signal instead of the first wireless signal using the allocated resource element of the wireless communication network as taught by Jung because it would allow selectively transmitting PC5-S data based on priority when the PC5-S data transmission and the PC5 data transmission by the user device compete with each other.
In reference to claim 44, 
LI teaches a method for operating an apparatus configured to operate in a wireless communication network by generating and transmitting a first wireless signal using a resource element allocated to the apparatus, the method comprising: determining that the second wireless signal is to be forwarded within the wireless communication network using a received second wireless signal; transmitting a third wireless signal based on the second wireless signal instead of the first wireless signal using the allocated resource element of the wireless communication network (these limitations are identical to claim 43, therefore, they are rejected as claim 43). 



Allowable Subject Matter
Claims 45 and 48 are allowed.
Claims 4-6, 8-9, 13, 16-18, 21-23, 29-31, 33, 36, 38, and 41-42 and 50 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABUSAYEED HAQUE whose telephone number is (571)270-7252. The examiner can normally be reached 9 am -7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ABUSAYEED M HAQUE/Examiner, Art Unit 2466                                                                                                                                                                                                        
/DIANE L LO/Primary Examiner, Art Unit 2466